NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted June 22, 2018* 
                                 Decided June 25, 2018 
                                             
                                         Before 
 
                     FRANK H. EASTERBROOK, Circuit Judge 
                      
                     AMY C. BARRETT, Circuit Judge 
                      
                     MICHAEL B. BRENNAN, Circuit Judge 
 
No. 17‐3438 
 
KEVIN LEE BROOKING,                             Appeal from the United States 
      Plaintiff‐Appellant,                      District Court for the Southern District 
                                                of Indiana, Evansville Division. 
      v.                                         
                                                No. 3:17‐cv‐00013‐RLY‐MPB 
MICHAEL BRANHAM, et al.,                         
      Defendants‐Appellees.                     Richard L. Young, 
                                                Judge. 
 
                                       O R D E R 

       Kevin Brooking appeals the entry of summary judgment in his inmate‐rights 
suit. The district court ruled that Brooking had not opposed the defendants’ motion for 
summary judgment. Before it ruled, Brooking had asked for more time to contest the 
motion because he had not received a copy of it. The court did not exercise its discretion 
to consider Brooking’s request for more time, and because Brooking has a potentially 
valid response to the defendants’ motion, we vacate the judgment and remand.   
                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 17‐3438                                                                             Page 2 
 
        Kevin Brooking was arrested in March 2015 and taken to the Lawrence County 
jail. Brooking contends that he warned jail officials that he had a conflict with an inmate 
in the jail’s general population, but no official separated them. The next morning, that 
inmate beat Brooking, breaking his shoulder blade and lower leg. A few hours after the 
attack, he was taken to the hospital and released from custody once his mother posted 
bond. He did not (and, he argues, could not) file a grievance about the attack before his 
release. The next month Brooking returned to the same jail on new charges. Jail officials 
assert that the jail’s grievance procedures impose no time limits on filings. They further 
assert that Brooking did not file a grievance about the attack any time after his return. 
         
        As relevant on appeal, Brooking sued jail officials for violating the Constitution 
by not preventing the assault, and the defendants answered by asserting that he had not 
exhausted his administrative remedies. The district judge ordered the defendants to 
select one of three options by August 21, 2017: (1) file a motion in support of their 
exhaustion defense, (2) notify the court that the exhaustion issue could not be resolved 
by motion, or (3) tell the court that they had abandoned the defense. One day after the 
deadline, the defendants moved for summary judgment based on Brooking’s failure to 
exhaust. (They did not ask for permission to file late.) That same day, they attempted to 
serve Brooking by mail, sending the motion to Brooking at his listed home address. The 
mailing included the notice to pro se litigants required by Timms v. Frank, 953 F.2d 281, 
285 (7th Cir. 1992). The notice explained Brooking’s obligation to respond to the motion, 
a response deadline of September 22, and the right to request more time to respond. 
         
        Brooking did not receive the motion or notice because he had been returned to 
jail. The court’s clerk received from Brooking on September 29 a “Notice of Address 
Change & Request for Continuance of Any Deadlines.” Brooking explained that he was 
again in the Lawrence County jail and had been there since August 24 (two days after 
the defendants mailed their motion and notice to his home). He had not yet received 
from his only living relative (his disabled mother) his papers from this case. And he had 
“just received the address to notify the court” of his new location because the jail “has 
no law library or directories.” He asked for an extension of any pending deadlines. 
          
        The district court did not address Brooking’s request. Instead, on the next 
business day, October 2, the court entered summary judgment for the defendants. It 
ruled that Brooking did not oppose the defendants’ motion, so the court accepted as 
true their statement of material facts. Relying on their assertion that the jail’s grievance 
procedure imposes no deadlines and that Brooking never filed a grievance about the 
No. 17‐3438                                                                             Page 3 
 
attack, the judge concluded that Brooking had not exhausted his administrative 
remedies. 
         
        On appeal, Brooking argues that the district court did not allow him a reasonable 
opportunity to oppose the motion for summary judgment. He repeats that he never 
received the motion or notice of deadlines before the court’s ruling; that because the jail 
does not have any court directories, he could not immediately notify the court of his 
new address; and that he did so as soon as he received the court’s address. If given the 
chance to oppose the exhaustion defense, Brooking would argue that he exhausted all 
available administrative remedies: the jail did not inform him about the grievance 
process before his attack; at the hospital he was released from custody, leaving him 
unable to file a grievance; and when he was later jailed again, corrections officials told 
him that it was too late to file a grievance about the assault. 
         
        The district court should have considered Brooking’s request that, because he 
acted diligently to contact the court with his new address and had not received any 
court papers, he deserved more time to meet pending deadlines. When a court 
considers a motion (as the district court did with the motion for summary judgment), it 
has discretion to grant a request to file a late response to that motion if the requester 
shows “excusable neglect” for missing a deadline. FED. R. CIV. P. 6(b)(1)(B). Even if the 
court did not see Brooking’s request until after it entered summary judgment, it still 
possessed discretionary power to reconsider that judgment in light of the request. 
See FED. R. CIV. P. 59(e). But the district court never exercised its discretion to consider 
Brooking’s request. It never evaluated whether Brooking’s assertions in his request 
were true and, if true, whether they justified a discretionary grant of more time to 
respond. A judge’s failure to exercise discretion is an abuse of discretion. See Childress v. 
Walker, 787 F.3d 433, 443 (7th Cir. 2015). 
         
        Although we could affirm if the district judge’s inaction was harmless, it was not. 
Brooking has a potential response to the exhaustion defense: he contends that he had no 
available administrative remedies because he had left custody once released from the 
hospital and jail officials thwarted his later efforts to file a grievance. We therefore must 
remand. The district court is free to decide on remand whether it accepts as true 
Brooking’s assertion that he did not receive the motion for summary judgment and 
could not contact the court sooner, and whether that assertion warrants a discretionary 
grant of added time to respond. See May v. Mahone, 876 F.3d 896, 899 (7th Cir. 2017). 
         
        We thus VACATE the judgment and REMAND for further proceedings.